Title: To Thomas Jefferson from Hannah Briggs, 17 December 1804
From: Briggs, Hannah
To: Jefferson, Thomas


                  
                     Brookeville 17th. of the 12th. Month 1804
                  
                  Will the President please to accept my most grateful acknowledgements, for his kind favor of the 5th. Instant; It was indeed acceptable inteligence to a mind that had suffered under the most gloomy apprehensions—it being more than three months since I received a letter from my dear Husband! may I dare hope, or ask, for the like favor in future, should’st thou acquire any information, either favorable, or otherwise of him? I am with respect thy friend
                  
                     Hannah Briggs.
                  
               